                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MAGISTRATE MAHDI SUFI EL,                          :
             Plaintiff,                            :
                                                   :
       v.                                          :      CIVIL ACTION NO. 19-690
                                                   :
PEOPLE’S EMERGENCY CENTER, et al.,                 :
              Defendants.                          :

                                             ORDER

       AND NOW, this 6th day of February 2020, upon consideration of Defendant People’s

Emergency Center’s Motion to Dismiss [Doc. No. 19], Defendant WPEB Community Radio

Association’s Motion to Dismiss [Doc. No. 20], and Defendant Philadelphia Housing Authority

Development Corporation’s Motion to Dismiss [Doc. No. 23], to which Plaintiff has not

responded, and for the reasons explained in the accompanying Memorandum Opinion, it is

hereby ORDERED that the Motions are GRANTED as follows:

   1. Count I is DISMISSED with prejudice as to Defendant People’s Emergency Center and

       DISMISSED without prejudice as to all other Defendants.

   2. Counts II and III are DISMISSED with prejudice as to all Defendants.

   3. Counts IV and V are DISMISSED without prejudice as to all Defendants.

   4. Plaintiff may amend the Amended Complaint to cure the deficiencies explained in the

       accompanying Memorandum Opinion, but only as to those counts dismissed without

       prejudice, no later than February 27, 2020. If Plaintiff does not file a Second Amended

       Complaint, the case will be closed.

       It is so ORDERED.

                                                   BY THE COURT:

                                                    /s/ Cynthia M. Rufe
                                                   _____________________
                                                   CYNTHIA M. RUFE, J.
